443 F.2d 380
UNITED STATES of America, Plaintiff-Appellee,v.Robert L. HOOD, Defendant-Appellant.
No. 26431.
United States Court of Appeals, Ninth Circuit.
June 16, 1971.

Harvey E. Byron, Sanford A. Warner, Los Angeles, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Thomas E. Kotoske, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before BROWNING, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant was convicted by a jury and sentenced for possessing amphetamine tablets, in violation of 21 U.S.C. 331 (q)(3), and selling those tablets, in violation of 331(q)(2).  On appeal, he contends that the evidence was insufficient to establish (1) that he possessed the tablets, (2) that he sold the tablets, and (3) that he was a member of a common scheme so that incriminating statements of confederates were admissible against him.  We have reviewed the evidence and concluded that it was in all respects sufficient.


2
The judgment is affirmed.